Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Response to Amendment
Applicant’s amendment, filed 11/25/2020, has been entered and carefully considered.  Claims 1 and 11 are amended.  Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2014/0019609 A1) in view of Jung et al. (US 2016/0277530 A1) and further in view of Bradish (US 9,743,436 B1)
Regarding claim 1, Williams discloses a method performed by a Metrics Parser Coordinator (MPC), the method comprising (at least Fig. 15 disclose identifying filtering criterion and : receiving data from a plurality of input interfaces, each interface being defined differently from each other interface; parsing the data (Fig. 15, steps 1501, 1502 disclose generating filtering criterion may include identifying a port for filtering, as in block 1501, and/or identifying a protocol on which to base filtering, as in block 1505.  In some embodiments, a port used by the network connected process may be identified.  In some embodiments, this port may correspond to a network traffic type.  The port may be identified, for example, by a TCP port number and/or a UDP port number, among others.  Traffic that is received on this port may then be identified, collected and/or analyzed (block 1502).  In some embodiments, generating filtering criterion may include identifying an IP address for filtering); filtering the parsed data (Figs. 13-15 disclose filtering the parsed data), to produce filtered data including data of the type of information (at least Fig. 10 discloses the mechanism of Filters 1040, 1045, and 1050 and protocol-specific parser 1030 pass their respective outputs to parser sink 1060 of collector application 200.  Parser sink 1060 may aggregate the transaction data that was extracted and/or filtered within a predefined time interval, and may then generate an event based on the aggregated transaction data.  In some embodiments, health data processing application 100 may receive events from collector application 200, and may request that collector application 200 data send transaction data in "trace mode." In trace mode, parser sink 1060 may aggregate the transaction data, as above, and also may compress the entirety of the transaction data and generate an event based on the compressed transaction data.  This may provide health data processing application 100 with more detailed transaction data for use in diagnosing network and/or application performance issues. Paragraph 0156 discloses by using the parsing technique, collector determines the protocol of the ; storing the filtered data in a metric storage (at least paragraph 0141 discloses an attribute of the filtered transaction data is stored in memory and/or in a persistent data store (block 1260).  In some embodiments, this may allow the filter to maintain state information regarding the logical transactions represented by the filtered transaction data); and providing the filtered data stored in the metric storage to the first registered application (Paragraphs 0150-0151 disclose network traffic data associated with the filtered network element metric subset may be collected.  Since traffic associated with the filtered network element metric subset, which may be a subset of the overall network element metrics, is collected.  This filtered network element metric subset may be determined by selectively applying the filtering criterion to the network element metrics in the system.  For example, the health data processing application may include dependencies of the network connected process with TCP links through ports that were deemed transactional in nature.  In other words, the filtered network element metric subset for this scenario may be limited to certain TCP links through ports that were part of the filtering criterion). Williams does not disclose the mechanism of mapping. 
In an analogous art, Jung disclose mapping the filtered data according to the input interfaces (Fig. 9 and Paragraphs 0125-0127 and 0135 disclose Data mapping is a process of creating data element mappings between two distinct data sources.  When the IoT interaction system 10 receives data from the first networked device 183 and transmits it to the second networked device 185, the IoT interaction system 10 can change a specific word with another word as instructed). Therefore, it 
The combination of Williams and Jung don’t disclose the mechanism of receive a first registration request from a first application, the registration request specifying a type of information to be provided to the first application by the MPC; registering the first application as requesting the type of information to produce registration information of the first application; filtering using registration information of the first information.
 In an analogous art, Bradish discloses receive a first registration request from a first application (Col. 3, lines 20-27 discloses the registry computing service may be a cloud-based wireless identifier registration system that stores data associated with wireless identifiers into registry databases.  Registry databases may contain records of wireless identifiers having data fields that contain various types of data, such as user information, device information, commands or instructions for devices to execute, among other types data. Fig. 4 discloses the mechanism of receiving a registration request (402) the request may be generated on a computing device connected the registry through a suitable network, including local area networks and the internet.  The request may additionally include any suitable information required for the registration process), the registration request specifying a type of information to be provided to the first application by the MPC (Fig. 4, steps 402, 404 disclose the registry computing service may be a cloud-based wireless identifier registration system that stores data associated with wireless identifiers into registry databases.  Registry databases may contain records of wireless identifiers ; registering the first application as requesting the information (the request may be generated on a computing device connected the registry through a suitable network, including local area networks and the internet.  The request may additionally include any suitable information required for the registration process, such as details about the user's identity, contact information, payment information, and geographic location, amongst others); filtering (filtering mechanism also disclosed above in Willaims), using registration information of the first information (Fig. 4 discloses the parsing module then determines if any SSID Substring Matches 406. In this step, the parsing module checks if any of the parsed substrings match a type of substring stored in an SSID database.  If no SSID substrings are found, or no SSID substrings match substrings in an SSID database, Default Registration Actions are Taken 408 (see steps 406-414, Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bradish to the modified system of Williams and Jung to provide systems and methods for providing differentiated actions associated with predetermined types of SSIDs, as determined with a registry (Bradish, abstract). 
Regarding claim 11, claim 11 discloses substantially similar limitations as disclosed above in claim 1, claimed as a system to perform the steps as recited above in claim 1.
Regarding claims 3 and 13, Williams discloses  wherein the first application is a traffic manager (Paragraph 0124 disclose collector application 200 may provide a method for parsing and 
Regarding claims 4 and 14, Williams discloses receive a second registration request from a second application (Fig. 5 and Fig. 16 discloses the mechanism of second application) registering the second application, wherein registering the second application includes registering the second application as publishing a first type of data, registering the second application as subscribing to a second type of data, or both (Fig. 16 discloses block 1601, input associated with configuration information related to the network connected process may be received Input received from a user interface may include text and/or graphical input.  The received input may include information related to a port number and/or a protocol.  The user input may be applied at configuration time intervals during which filtering criterion may be updated.  Configuration data based on the received input may be generated (block 1603).  A data file with configuration information may be read (block 1604).  The data file may include information related to a port number and/or a protocol.  In some embodiments, the data file may include information from which a port number and/or a protocol may be generated.  The data file may comprise configuration information that may be parsed or otherwise analyzed to generate configuration data (block 1605).  The data file may be read initially, but may also be read at regular intervals to update the filtering criterion based on changes to network topology or other application and/or network changes). 
Regarding claims 5 and 15, Williams discloses providing a parser interface, wherein registering the second application is performed using the parser interface (Paragraphs 0156 discloses the collector may determine the protocol of the traffic flowing in or out of a process, for example, by using collector-side protocol parsers.  The determination of the protocol may determine the network traffic type.  For example, by determining the protocol of the traffic to be HTTP, the 
Regarding claims 6 and 16, Williams discloses wherein providing the filtered data to the first application includes providing the filtered data to the first application in response to receiving the data (Fig. 16 discloses block 1601, input associated with configuration information related to the network connected process may be received Input received from a user interface may include text and/or graphical input.  The received input may include information related to a port number and/or a protocol.  The user input may be applied at configuration time intervals during which filtering criterion may be updated.  Configuration data based on the received input may be generated (block 1603).  A data file with configuration information may be read (block 1604).  The data file may include information related to a port number and/or a protocol.  In some embodiments, the data file may include information from which a port number and/or a protocol may be generated.  The data file may comprise configuration information that may be parsed or otherwise analyzed to generate configuration data (block 1605).  The data file may be read initially, but may also be read at regular intervals to update the filtering criterion based on changes to network topology or other application and/or network changes). The combination of Williams and Jung don’t disclose the mechanism of following limitations. In an analogous art, Bradish discloses wherein registering the first application includes registering the first application as subscribing to the filtered  (filtering mechanism also disclosed above in Williams) data (Fig. 4, steps 402, 404 disclose the registry computing service may be a cloud-based wireless identifier registration system that stores . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bradish to the modified system of Williams and Jung to provide systems and methods for providing differentiated actions associated with predetermined types of SSIDs, as determined with a registry (Bradish, abstract). 
Regarding claims 7 and 17, Williams discloses wherein receiving the data includes receiving the data from the second application only if the second application is registered to publish the type of data associated with the data (Fig. 16 discloses block 1601, input associated with configuration information related to the network connected process may be received Input received from a user interface may include text and/or graphical input.  The received input may include information related to a port number and/or a protocol.  The user input may be applied at configuration time intervals during which filtering criterion may be updated.  Configuration data based on the received input may be generated (block 1603).  A data file with configuration information may be read (block 1604).  The data file may include information related to a port number and/or a protocol.  
Regarding claims 8 and 18, Williams discloses wherein storing the filtered data in the metric storage is performed only if an application is registered as subscribing to the filtered data (Paragraphs 0145, 0148 and 0150 disclose operations carried out for collecting network traffic data according to some embodiments of the present invention.  Monitored network elements may include processes that communicate using a network such as, for example, application servers.  An application server may include a genre of enterprise software known as application and integration middleware.  These software products may be used by end-users to create applications and/or integrate applications with other applications).
Regarding claims 9 and 19, Williams discloses wherein filtering the data includes: corroborating the parsed data received over a first interface of the plurality of input interfaces with first other parsed data received over the first interface (Fig. 10 discloses Parse A, protocol-specific parsers 1015, 1020, 1025, and 1030 may be associated with the Oracle Structured Query Language (SQL), Microsoft SQL (MS-SQL), Message Queue (MQ), and LDAP network protocols, respectively.  Thus, if the collected network traffic data is associated with the Oracle SQL query protocol, then the collected network traffic data may be passed to Parser A 1015 for processing); linking the corroborated parsed data with second other parsed data received over the first interface (Fig. 10, Parse B, Likewise, collected network traffic data associated with a MS-SQL query may be passed to Parser B 1020); and linking the parsed data with third other parsed data received over a second interface of the plurality of input interfaces different than the first interface (Fig. 10, Parser C and Parser D, collected network traffic data associated with a MQ query may be forwarded to Parser C 1025, and collected network traffic data associated with an LDAP query may be sent to Parser D 1030.  The protocol-specific parsers 1015, 1020, 1025, and 1030 may extract transaction data related to logical transactions defined by the respective network protocols). 
Regarding claims 10 and 20, Williams disclose wherein parsing the data includes parsing the data according to the input interface the data was received through (Fig. 10 disclosing the mechanism of parsing the data according to the input port, analyzing the traffic and forward to the requested application).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Jung et al. and further in view of Bradish and further in view of Zee et al. (US 2018/0062979 A1). 
Regarding claims 2 and 12, the combination of Williams, Jung and Bradish do not disclose the mechanism of claims 2 and 12. In an analogous art, Zee discloses wherein the plurality of input interfaces include two or more different interfaces selected from a group comprising 3rd Generation Partnership Project (3GPP) interfaces, Long Term Evolution (LTE) interfaces, and custom interfaces (Paragraphs 0073, 0109 discloses mechanism of different interfaces such as 3GPP interface, LTE interface and the traffic flow tuple is a Traffic Flow Template, TFT or an IFOM, interface for an IFOM PDN connection.  Routing rules for the IFOM communication interface define which traffic on the IFOM PDN connection that is to be sent using an LTE PDN connection and which is to be sent using a Wi-Fi/WLAN PDN connection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zee to the modified system of Williams, Jung and Bradish 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROMANI OHRI/Primary Examiner, Art Unit 2413